[Cite as State v. Johnson, 2012-Ohio-5363.]
                           STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

STATE OF OHIO,                                   )
                                                 )
        PLAINTIFF-APPELLEE,                      )
                                                 )
V.                                               )          CASE NO. 11 MA 127
                                                 )
GERALD JOHNSON,                                  )               OPINION
                                                 )
        DEFENDANT-APPELLANT.                     )

CHARACTER OF PROCEEDINGS:                        Criminal Appeal from Court of Common
                                                 Pleas of Mahoning County, Ohio
                                                 Case No. 10CR449

JUDGMENT:                                        Affirmed

APPEARANCES:
For Plaintiff-Appellee                           Paul Gains
                                                 Prosecutor
                                                 Ralph M. Rivera
                                                 Assistant Prosecutor
                                                 21 W. Boardman St., 6th Floor
                                                 Youngstown, Ohio 44503

For Defendant-Appellant                          Joseph W. Gardner
                                                 4280 Boardman-Canfield Road
                                                 Canfield, Ohio 44406




JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Mary DeGenaro


                                                 Dated: November 14, 2012
[Cite as State v. Johnson, 2012-Ohio-5363.]
DONOFRIO, J.

        {¶1}     Defendant-appellant, Gerald Johnson, appeals from a Mahoning
County Common Pleas Court judgment convicting him of aggravated robbery,
felonious assault, possessing a firearm while under disability, and a firearm
specification following a jury trial.
        {¶2}     On April 27, 2010, at approximately 11:00 p.m., truck drivers Bruce
Kristiansen and Ian Irwin parked their truck in the parking lot of the Dollar General
Store on Market Street in Youngstown. The two men went to sleep in the cab of the
truck awaiting their 6:00 a.m. delivery time. Kristiansen awoke shortly after 5:00
a.m., exited the truck, and began to prepare for the delivery. Appellant happened to
be walking near the Dollar General store at that time and approached Kristiansen.
        {¶3}     According to Kristiansen, appellant pulled a gun from his pocket and
demanded Kristiansen’s wallet.                Kristiansen threw his wallet on the ground.   A
struggle then ensued, during which the gun discharged.
        {¶4}     According to appellant, Kristiansen asked him if he had any crack or if
he could get some crack. Appellant said “yes.” Kristiansen gave appellant some
money and appellant began to walk away to get the drugs. Kristiansen then pulled
out a gun, appellant grabbed for it, and a struggle ensued.
        {¶5}     While appellant and Kristiansen wrestled over the gun, Irwin awoke
from his sleep. Irwin managed to pull the gun away and held appellant down against
the ground. A cab driver passing by called 911 and police arrived.
        {¶6}     A Mahoning County Grand Jury indicted appellant on one count of
aggravated robbery, a first-degree felony in violation of R.C. 2911.01(A)(1)(C); one
count of felonious assault, a second-degree felony in violation of                      R.C.
2903.11(A)(1)(D); and one count of having weapons while under disability, a third-
degree felony in violation of R.C. 2923.13(A)(3)(B). The aggravated robbery and
felonious assault charges were accompanied by firearm specifications.
        {¶7}     The matter proceeded to a jury trial on the aggravated robbery and
felonious assault charges and on the firearm specifications. The trial court heard
evidence simultaneously, as part of the jury trial, on the having weapons while under
disability charge. The jury found appellant guilty as charged. The court also found
                                                                               -2-


appellant guilty of having weapons while under disability.
      {¶8}   The trial court later sentenced appellant to seven years in prison for
aggravated robbery and three years for the firearm specification, to be served prior to
and consecutive to the seven years.       It sentenced appellant to seven years for
felonious assault, to be served concurrent to the seven years for aggravated robbery,
and merged this firearm specification with the other firearm specification. Finally, the
court sentenced appellant to seven years for having weapons under disability, to be
served concurrent with his other seven-year sentences. Thus, appellant’s aggregate
sentence was ten years.
      {¶9}   Appellant filed a motion for leave to file a delayed notice of appeal on
August 30, 2011, which this court granted.
      {¶10} Appellant raises a single assignment of error, which states:

             THREE       ERRORS      RESULTED        FROM     PROSECUTOR’S
      CLOSING REBUTTAL.            FIRST, THE PROSECUTOR MISSTATED
      THE LAW. WITNESS CORROBORATION IS NOT NECESSARY TO
      DETERMINE CREDIBILITY. SECOND, DEFENSE COUNSEL FAILED
      TO DEMAND AN INSTRUCTION WHEN THIS ERROR WAS MADE.
      FINALLY,     THE    JUDGE      FAILED     TO    GIVE    AN    IMMEDIATE
      INSTRUCTION AND FAILED TO INCLUDE AN INSTRUCTION IN HIS
      ORAL AND WRITTEN CHARGE TO THE JURY. THESE MISTAKES
      WERE      PLAIN     ERROR,     PREJUDICIAL      AND     DEPRIVED      THE
      DEFENDANT OF A FAIR TRIAL.

      {¶11} Appellant’s assignment of error takes issue with a comment by the
prosecutor during closing arguments:

             I don’t doubt that Gerald Johnson was in that area for maybe the
      reasons that he said. But there is absolutely nothing that tells you that
      anything else he said is credible, not one thing. Attorney Lavelle is
      right. He doesn’t have to prove that he is not guilty. I have to prove
                                                                                -3-


       that he is guilty. But if he is going to take that witness stand and tell
       you those things, there has got to be something there to corroborate it,
       just like any other witness, and there is nothing.

(Emphasis added; Tr. 620). Appellant’s counsel objected to this statement and the
trial court sustained the objection. (Tr. 620). The prosecutor then continued her
argument stating: “Did you see any medical records? Did you see anything? No.”
(Tr. 620).
       {¶12} Appellant breaks his assignment of error down into several allegations
of error. Appellant argues that the prosecutor erred in continuing her comment after
the trial court sustained defense counsel’s objection. He contends the trial court
erred by failing to give an immediate curative instruction and by not including an
instruction that “the testimony of one witness, if believed, is sufficient to prove any
disputed fact.” And appellant asserts that his counsel was ineffective for failing to
object to the jury instructions because they did not include the above instruction.
Due to these errors, appellant argues the jury was misled into believing that his
testimony needed corroboration in order to be credible.
       {¶13} Initially, we should note that defense counsel objected to the
prosecutor’s statement that there had to be some evidence to corroborate appellant’s
testimony. (Tr. 620). The trial court sustained this objection. (Tr. 620). Because the
defense’s objection was sustained, there was no error here. State v. Hale, 119 Ohio
St.3d 118, 892 N.E.2d 864, 2008-Ohio-3426, ¶182, citing Viox v. Weinberg, 169 Ohio
App.3d 79, 861 N.E.2d 909, 2006-Ohio-5075, ¶36. Additionally, in instructing the
jury, the court told the jury they were not to consider statements to which objections
were sustained and were to act as though they did not hear these statements. (Tr.
627-628).
       {¶14} Appellant did not object to the jury instructions. Generally, the failure to
object to an alleged error waives all but plain error on appeal. State v. Krupa, 7th
Dist. No. 09-MA-135, 2010-Ohio-6268, ¶57. But a defendant's claim that his counsel
was ineffective for failing to object eliminates the requirement that an objection be
made in order to preserve an error for appeal. Id., citing State v. Carpenter, 116 Ohio
                                                                                 -4-


App.3d 615, 621, 688 N.E.2d 1090 (2d Dist.1996). Because appellant now asserts
that his counsel was ineffective for failing to lodge an objection, we will not apply the
plain error standard.
       {¶15} A defendant is entitled to have the trial court give complete and
accurate jury instructions on all the issues raised by the evidence. State v. Sneed,
63 Ohio St. 3d 3, 9, 584 N.E.2d 1160 (1992). In examining the jury instructions we
must review the court's charge as a whole in determining whether the jury was
properly instructed. State v. Burchfield, 66 Ohio St. 3d 261, 262, 611 N.E.2d 819
(1993). We review the trial court’s jury instructions for abuse of discretion. State v.
Wolons, 44 Ohio St. 3d 64, 68, 541 N.E.2d 443 (1989). Abuse of discretion connotes
more than an error of law or judgment; it implies that the trial court's attitude is
unreasonable, arbitrary, or unconscionable. State v. Adams, 62 Ohio St. 2d 151, 157,
404 N.E.2d 144 (1980).
       {¶16} Thus, we must consider the relevant jury instructions. In discussing
credibility, the court instructed the jury:

               To determine the credibility of a witness, you will apply the tests
       of truthfulness which you are accustomed to apply in your daily lives.
               You may consider the appearance of the witness upon the stand;
       the manner of testifying; the reasonableness of the testimony; the
       opportunity each witness had to see, hear, and know the things
       concerning which he or she testified; accuracy of memory; frankness, or
       lack of it; intelligence, interest, and bias, if any; together with all the
       facts and circumstances surrounding the testimony.         Applying these
       tests, you will assign to each witness such weight as you deem proper.
               ***
               You are not required to believe the testimony of any witness
       simply because he or she was under oath.             You may believe or
       disbelieve any, all, or any part of the testimony of any witness. It is your
       province to determine what testimony is worthy of belief and what
       testimony is not worthy of belief.
                                                                                 -5-


(Tr. 628-629).
       {¶17} And in discussing the weight of appellant’s testimony, the court
instructed: “The defendant - - the testimony of the defendant is to be weighed by the
same rules that apply to other witnesses.” (Tr. 630).
       {¶18} These instructions clearly communicated to the jury that they were to
carefully consider and weigh each witness’s testimony.          The instructions further
conveyed to the jury that they could believe all, part, or none of each witness’s
testimony.   And the court made clear that the jury was to consider appellant’s
testimony just as it was to consider the testimony of the other witnesses and to apply
the same rules in weighing his testimony. Thus, while the court did not explicitly state
“the testimony of one witness, if believed, is sufficient to prove any disputed fact,” the
court made clear to the jury the manner in which it was to consider and weigh each
witness’s testimony, including appellant’s testimony.
       {¶19} A jury is presumed to follow the instructions given by the trial court.
State v. Ahmed, 103 Ohio St. 3d 27, 2004-Ohio-4190, ¶147; State v. Treesh, 90 Ohio
St.3d 460, 480, 2001-Ohio-4; State v. Garner, 74 Ohio St. 3d 49, 59, 656 N.E.2d 623
(1995). Given that the court’s instructions were proper and complete and given this
presumption, we must conclude that the jury properly weighed and considered
appellant’s testimony along with the rest of the testimony.
       {¶20} Accordingly, appellant’s sole assignment of error is without merit.
       {¶21} For the reasons stated above, the trial court’s judgment is hereby
affirmed.


Waite, P.J., concurs.

DeGenaro, J., concurs.